


Exhibit 10.2
2015 STOCK PLAN
FOR NON-EMPLOYEE DIRECTORS
OF
NOBLE ENERGY, INC.
RECITALS
A.    The Board of Directors of Noble Energy, Inc., a Delaware corporation (the
“Company”), hereby adopts this 2015 Stock Plan for Non-Employee Directors of
Noble Energy, Inc. (the “Plan”). This Plan supersedes and replaces the 2005
Stock Plan for Non-Employee Directors of Noble Energy, Inc. (the “2005 Plan”)
that terminates at the close of business on March 31, 2015; provided, however,
that awards granted pursuant to the 2005 Plan prior to its termination shall
remain in effect in accordance with the provisions of the 2005 Plan.
B.    The purposes of the Plan are to provide to each of the directors of the
Company who is not an employee of the Company or one of its affiliates an added
incentive to continue in the service of the Company and a more direct interest
in the future success of the operations of the Company by granting to such
directors (i) options to purchase shares of the Company’s common stock (the
“Common Stock”), and (ii) awards of restricted shares of Common Stock, in each
case subject to the terms and conditions set forth below.
C.    The Plan will become effective upon the termination of the 2005 Plan at
the close of business on March 31, 2015 (the “Effective Date”), but is subject
to the approval of the Company’s stockholders as provided in Section 6.05. Any
Options and Stock Awards granted after the Effective Date but prior to such
stockholder approval shall be contingent upon such approval of the Plan by the
Company’s stockholders and shall be null and void if the stockholders of the
Company fail to approve this Plan.
ARTICLE I
GENERAL
1.01    Definitions. Unless the context clearly indicates otherwise, when used
in this Plan:
(a)“Affiliate” means any corporation, partnership, limited liability company,
association, trust or other organization which, directly or indirectly,
controls, is controlled by, or is under common control with, the Company.
(b)“Awardee” means, with respect to a Stock Award, the Non-Employee Director to
whom the Stock Award has been granted pursuant to the Plan.
(c)“Board of Directors” means the Board of Directors of the Company.
(d)“Common Stock” means the Company’s common stock.
(e)“Company” means Noble Energy, Inc., a Delaware corporation.
(f)“Effective Date” means March 31, 2015.
(g)“Employee” means an individual who, at the time of the performance of his or
her services for the Company or one of its Affiliates, is treated by the Company
or such Affiliate as an employee for federal income tax purposes.
(h)“Fair Market Value” means, with respect to a share of Common Stock, the
closing sales price per share of Common Stock on the New York Stock Exchange on
the date in question (or, if there was no reported sale on the New York Stock
Exchange on such date, then on the last preceding day on which any reported sale
occurred on the New York Stock Exchange).




--------------------------------------------------------------------------------




(i)“Holder” means, with respect to an Option, the Non-Employee Director to whom
the Option has been granted pursuant to the Plan.
(j)“Non-Employee Director” means an individual who (i) is a member of the Board
of Directors by virtue of being elected to the Board of Directors by the
stockholders of the Company or by the Board of Directors under applicable
corporate law, and (ii) is not an Employee of the Company or one of its
Affiliates.
(k)“Option” means an option to purchase shares of Common Stock granted pursuant
to Article III of the Plan.
(l)“Permitted Transferee” means, with respect to a Holder, (i) any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law of the Holder, including
adoptive relationships, (ii) any person sharing the Holder’s household (other
than a tenant or an employee), (iii) a trust in which the Holder and/or persons
described in clauses (i) and (ii) above have more than fifty percent of the
beneficial interest, (iv) a foundation in which the Holder and/or persons
described in clauses (i) and (ii) above control the management of assets, and
(v) any other entity in which the Holder and/or persons described in clauses (i)
and (ii) above own more than fifty percent of the voting interests.
(m)“Plan” means this 2015 Stock Plan for Non-Employee Directors of Noble Energy,
Inc. as in effect from time to time.
(n)“Restricted Period” means, with respect to a Stock Award, the period during
which the restrictions, terms and conditions applicable to the shares of Common
Stock granted under such Stock Award have not been satisfied.
(o)“Stock Award” means an award of restricted shares of Common Stock granted
pursuant to Article IV of the Plan.
(p)“2005 Plan” means the 2005 Stock Plan for Non-Employee Directors of Noble
Energy, Inc., as amended.
(q)“Termination for Cause” means the termination by the Company of a
Non-Employee Director’s membership on the Board of Directors on account of (i)
fraud or intentional misrepresentation, or (ii) embezzlement, misappropriation
or conversion of assets or opportunities of the Company or its Affiliates.
1.02    Construction. The titles to the Articles and the headings of the
Sections in this Plan are placed herein for convenience of reference only, and
shall not be deemed to be material or relevant to the construction or
interpretation of the Plan. Terms in masculine, feminine and neuter genders
shall be construed to include any other gender, and words in the singular form
shall be construed to include the plural form, and vice versa, unless the
context clearly indicates otherwise.
ARTICLE II
ADMINISTRATION
The Plan shall be administered by the Board of Directors. Subject to the express
provisions of the Plan, the Board of Directors shall have the authority, in its
discretion, to (a) determine which Non-Employee Directors will be granted
Options and Stock Awards, (b) determine the number of shares of Common Stock to
be made subject to each Option or Stock Award, (c) determine the exercise price
for the shares of Common Stock to be made subject to each Option (which exercise
price per share shall not be less than the Fair Market Value of such share on
the date such Option is granted), (d) determine the period within which each
Option may be exercised (which exercise period shall not exceed ten years from
the date such Option is granted), (e) determine the restrictions (including
forfeiture restrictions), terms and conditions to be applicable to each Option
or Stock Award, (f) construe and interpret the provisions of the Plan and any
agreement evidencing an Option or Stock Award, (g) amend the agreement
evidencing the grant of any Option or Stock Award to accelerate its
exercisability or the lapse of its restrictions or otherwise modify the
restrictions, terms and conditions applicable to such Option or Stock Award, and
(h) adopt such rules and procedures, appoint such agents and take all such other
action as the Board of Directors may deem to be necessary or appropriate for the
proper administration of the Plan. The decisions of the Board of Directors with
respect to the Plan and any Option or Stock




--------------------------------------------------------------------------------




Award shall be final and binding upon the Company, the Holders and Awardees, and
all other persons having or claiming to have an interest in the Plan or an
Option or Stock Award granted pursuant to the Plan. No member of the Board of
Directors shall incur any liability by reason of any action taken or omitted in
good faith with respect to the Plan or an Option or Stock Award granted pursuant
to the Plan.
ARTICLE III
OPTIONS
3.01    Grant of Options. At any time and from time to time the Board of
Directors in its discretion may grant an Option to any Non-Employee Director;
provided, however, that the aggregate number of shares of Common Stock that may
be subject to Options granted to a particular Non-Employee Director during any
calendar year shall not exceed 22,400. Each Option granted pursuant to the Plan
shall be subject to the restrictions, terms and conditions set forth in Section
3.02 below, and to such other restrictions (including forfeiture restrictions),
terms and conditions not inconsistent therewith or with the other provisions of
the Plan as shall be determined by the Board of Directors in its discretion at
the time of the granting of such Option.
3.02    Option Terms and Agreement. The price at which each share of Common
Stock that is subject to an Option may be purchased shall be the Fair Market
Value of such share on the date of the grant of such Option. Each Option shall
be exercisable from time to time over the period of time commencing one year
from the date of the grant of such Option and ending, unless terminated earlier
pursuant to the provisions of Section 3.02(a) hereof, upon the expiration date
specified for such Option by the Board of Directors at the time of the grant of
such Option; provided, however, that each Option granted to a Holder shall
become exercisable in full in accordance with the provisions of Section
3.02(a)(ii) hereof. Each Option granted under the Plan shall be evidenced by a
written agreement entered into by the Company and the Non-Employee Director to
whom the Option is granted, which agreement shall be in such form as the Board
of Directors may prescribe, and shall include, incorporate or conform to the
following terms and conditions, and such other terms and conditions not
inconsistent therewith or with the other provisions of the Plan, as the Board of
Directors may deem to be appropriate:
(a)    Termination of Service, Death, Etc. The agreement evidencing the grant of
an Option shall provide as follows with respect to the exercise of such Option
in the event that the Holder ceases to be a Non-Employee Director for the
reasons set forth below:
(i)     If the Holder experiences a Termination for Cause, then the Option shall
automatically terminate and be of no further force or effect as of the date the
Holder’s directorship terminated;
(ii)     If the Holder dies or becomes disabled (within the meaning of section
22(e)(3) of the Internal Revenue Code of 1986, as amended, as determined by the
Board of Directors in its discretion) while a director of the Company, or
retires as a regular director of the Company because of age in accordance with
the mandatory retirement provisions of Article III of the By-laws of the
Company, the Option shall become exercisable in full and may be exercised prior
to the earlier of (A) the expiration of five years after such death or
disability, or (B) the expiration of the exercise period applicable to such
Option, but not thereafter, by the executor or administrator of the estate of
the Holder, or by the person or persons who shall have acquired the Option by
bequest or inheritance or permitted transfer; or
(iii)    If the directorship of a Holder is terminated within the exercise
period applicable to such Option for any reason other than a reason specified in
paragraphs (i) and (ii) of this Section 3.02(a), such Option may be exercised,
to the extent the Holder was able to do so at the date of termination of the
directorship, prior




--------------------------------------------------------------------------------




to the earlier of (A) the expiration of five years after such termination, or
(B) the expiration of the exercise period applicable to such Option, but not
thereafter.
(b)    Transferability. Except as provided in this Section, no Option granted
under the Plan shall be (i) transferable otherwise than by will or the laws of
descent and distribution, or (ii) exercisable during the lifetime of the Holder
by anyone other than the Holder. An Option granted under the Plan to a Holder
may be transferred by such Holder to a Permitted Transferee, provided that (i)
there is no consideration for such transfer (other than receipt by the Holder of
interests in an entity that is a Permitted Transferee); (ii) the Holder (or such
Holder’s estate or representative) shall remain obligated to satisfy all income
or other tax withholding obligations associated with the exercise of such
Option; (iii) the Holder shall notify the Company in writing that such transfer
has occurred and disclose to the Company the name and address of the Permitted
Transferee and the relationship of the Permitted Transferee to the Holder; and
(iv) such transfer shall be effected pursuant to transfer documents in a form
approved by the Board of Directors. A Permitted Transferee may not further
assign or transfer any such transferred Option otherwise than by will or the
laws of descent and distribution. Following the transfer of an Option to a
Permitted Transferee, such Option shall continue to be subject to the same terms
and conditions that applied to it prior to its transfer by the Holder, except
that it shall be exercisable by the Permitted Transferee to whom such transfer
was made rather than by the transferring Holder.
(c)    Agreement to Continue in Service. Each Holder shall agree to remain in
the continuous service of the Company, at the pleasure of the Company’s
stockholders, at least until the earlier of one year after the date of the grant
of any Option or the mandatory retirement of the Holder as a regular director
because of age in accordance with Article III of the By-laws of the Company, at
the retainer rate and fee schedule then in effect or at such changed rate or
schedule as the Company from time to time may establish.
(d)    Exercise and Payments. Each agreement evidencing the grant of an Option
shall provide that such Option may be exercised by delivery to the President of
the Company of, or by sending by United States registered or certified mail,
postage prepaid, addressed to the Company (for the attention of its President),
a written notice signed by Holder specifying the number of shares of Common
Stock with respect to which such Option is being exercised. Such notice shall be
accompanied by the full amount of the exercise price of such shares. Any such
notice shall be deemed to be given on the date on which the same was deposited
in a regularly maintained receptacle for the deposit of United States mail,
addressed and sent as above-stated. In addition to the foregoing, promptly after
demand by the Company, the exercising Holder shall pay to the Company an amount
equal to any applicable withholding taxes due in connection with such exercise.
The foregoing provisions of this paragraph to the contrary notwithstanding, at
the request of an exercising Holder or Permitted Transferee and to the extent
permitted by applicable law, the Company shall approve arrangements with a
brokerage firm or firms under which any such brokerage firm shall, on behalf of
the exercising Holder or Permitted Transferee, make payment in full to the
Company of the exercise price of the shares of Common Stock then being
purchased, and the Company, pursuant to an irrevocable notice in writing from
the exercising Holder or Permitted Transferee, shall make prompt delivery of one
or more certificates for the appropriate number of shares of Common Stock to
such brokerage firm. Payment in full for purposes of the immediately preceding
sentence shall mean payment of the full amount due, either in cash or by
certified check or cashier’s check.




--------------------------------------------------------------------------------




ARTICLE IV
STOCK AWARDS
4.01    Grant of Stock Awards. At any time and from time to time the Board of
Directors may grant a Stock Award to any Non-Employee Director; provided,
however, that the aggregate number of shares of Common Stock that may be subject
to Stock Awards granted to a particular Non-Employee Director during any
calendar year shall not exceed 9,600. Each Stock Award granted pursuant to the
Plan shall be subject to the restrictions, terms and conditions set forth in
Sections 4.02 and 4.03 below, and to such other restrictions (including
forfeiture restrictions), terms and conditions not inconsistent therewith or
with the other provisions of the Plan as shall be determined by the Board of
Directors in its discretion at the time of the granting of such Stock Award.
4.02    Stock Award Restrictions. The shares of Common Stock granted under each
Stock Award shall be restricted for a period of at least one year from the date
of the grant of such Stock Award. No share of Common Stock granted under a Stock
Award may be sold, assigned, transferred, discounted, exchanged, pledged or
otherwise encumbered or disposed of until all of the restrictions, terms and
conditions applicable to such shares have been satisfied. Each Stock Award
granted under the Plan shall be evidenced by a written agreement entered into by
the Company and the Non-Employee Director to whom the Stock Award is granted,
which agreement shall be in such form as the Board of Directors may prescribe,
and shall include, incorporate or conform to the following terms and conditions,
and such other terms and conditions not inconsistent therewith or with the other
provisions of the Plan, as the Board of Directors may deem to be appropriate:
(a)    Termination of Service, Death, Etc. Each agreement evidencing a Stock
Award shall provide as follows in the event that during the Restricted Period
applicable to such Stock Award the Awardee thereof ceases to be a Non-Employee
Director for the reasons described below:
(i)     If the Awardee experiences a Termination for Cause, then all of the
shares of Common Stock granted under such Stock Award shall be forfeited by the
Awardee to the Company, and shall be transferred to the Company by the Awardee.
(ii)    If the Awardee dies or becomes disabled (within the meaning of section
22(e)(3) of the Internal Revenue Code of 1986, as amended, as determined by the
Board of Directors in its discretion) while a director of the Company, or
retires as a regular director of the Company because of age in accordance with
the mandatory retirement provisions of Article III of the By-laws of the
Company, all restrictions, terms and conditions applicable to the shares of
Common Stock granted under such Stock Award shall terminate, and such shares
shall be delivered to the Awardee (or in the event of the Awardee’s death, to
the Awardee’s estate) free of such restrictions, terms and conditions.
4.03    Additional Conditions. An Awardee shall be the record owner of the
shares of Common Stock granted under a Stock Award and shall have all the rights
of a stockholder with respect to such shares, including the right to vote and
the right to receive dividends or other distributions made or paid with respect
to such shares. During the Restricted Period applicable to the shares of Common
Stock granted under a Stock Award, the certificate or certificates representing
such shares shall bear a legend similar to the following:
The shares represented by this certificate have been issued pursuant to the
terms of the 2015 Stock Plan for Non-Employee Directors of Noble Energy, Inc.,
and may not be sold, assigned, transferred, discounted, exchanged, pledged




--------------------------------------------------------------------------------




or otherwise encumbered or disposed of in any manner except as set forth in the
terms of the agreement embodying the award of such shares dated
____________________, ______.
In order to enforce the restrictions, terms and conditions that are applicable
to the shares of Common Stock granted under a Stock Award, the Board of
Directors may require the Awardee thereof, upon the receipt of a certificate or
certificates representing such shares, or at any time thereafter during the
Restricted Period applicable to such Stock Award, to deposit such certificate or
certificates, together with stock powers and other instruments of transfer,
appropriately endorsed in blank, with the Company or an escrow agent designated
by the Company under an escrow agreement in such form as by the Board of
Directors shall prescribe. After the satisfaction of the restrictions, terms and
conditions applicable to such shares, a new certificate, without the legend set
forth above, for the number of shares that are no longer subject to such
restrictions, terms and conditions shall be delivered to the Awardee. Any
provision of this Plan to the contrary notwithstanding, the Board of Directors
shall have the authority in its discretion to cancel at any time all or any
portion of any outstanding restrictions, terms and conditions applicable to all
or any portion of the shares of Common Stock granted under a Stock Award.
ARTICLE V
AUTHORIZED COMMON STOCK
5.01    Common Stock.
(a)    Subject to adjustment from and after the Effective Date in accordance
with the provisions of Section 5.02 hereof, the total number of shares of Common
Stock as to which Options and Stock Awards may be granted pursuant to the Plan
shall be (i) the number of shares of Common Stock remaining available for grants
of “Options” and “Stock Awards” under the 2005 Plan immediately prior to its
termination at the close of business on March 31, 2015, plus (ii) the number of
shares of Common Stock allocable to the unexercised portion of any “Options”
granted under the 2005 Plan that expire or terminate for any reason after the
Effective Date.
(b)    If any outstanding Option under the Plan shall expire or be terminated
for any reason before the end of the exercise period applicable to such Option,
the shares of Common Stock allocable to the unexercised portion of such Option
may again be subject to the Plan. The Company shall, at all times during the
existence of outstanding Options, retain as authorized and unissued shares of
Common Stock at least the number of shares from time to time subject to the
outstanding Options or otherwise assure itself of its ability to perform its
obligation under the Plan.
(c)    Shares of Common Stock repurchased by the Company using Option proceeds
shall not be added to the number of shares of Common Stock available for grants
of Options or Stock Awards under the Plan. Except as provided above in
subsections (a) and (b) of this Section 5.01 with respect to shares of Common
Stock allocable to the unexercised portion of an outstanding Option granted
under this Plan or an “Option” granted under the 2005 Plan that expires or is
terminated for any reason before the end of the exercise period applicable
thereto, no other shares of Common Stock shall be added back to the total number
of shares of Common Stock as to which Options and Stock Awards may be granted
pursuant to this Plan, and no other share recycling shall be permitted.
5.02    Adjustments Upon Changes in Common Stock. In the event the Company shall
effect a split of the outstanding shares of Common Stock or pay a dividend in
shares of Common Stock, or in the event the outstanding shares of Common Stock
shall be combined into a smaller number of shares, (a) the aggregate number of
shares of Common Stock that may be subject to Options or Stock Awards granted to
a particular Non-Employee Director during any calendar year pursuant to the
provisions of




--------------------------------------------------------------------------------




Section 3.01 or 4.01 hereof, and (b) the maximum number of shares of Common
Stock as to which Options and Stock Awards may be granted under the Plan as
provided in Section 5.01 hereof, shall be increased or decreased
proportionately. In the event that before delivery by the Company of all of the
shares of Common Stock in respect of which any Option has been granted under the
Plan, the Company shall have effected such a split, dividend or combination, the
shares still subject to the Option shall be increased or decreased
proportionately and the purchase price per share shall be increased or decreased
proportionately so that the aggregate purchase price for all of the then
optioned shares shall remain the same as immediately prior to such split,
dividend or combination. In the event of a reclassification of the shares of
Common Stock not covered by the foregoing, or in the event of a liquidation or
reorganization, including a merger, consolidation or sale of assets, the Board
of Directors of the Company shall make such adjustments, if any, as it may deem
appropriate in the number, purchase price and kind of shares covered by the
unexercised portions of Options theretofore granted under the Plan. The
provisions of this Section 5.02 shall only be applicable if, and only to the
extent that, the application thereof does not conflict with any valid
governmental statute, regulation or rule.
ARTICLE VI
GENERAL PROVISIONS
6.01    Change in Control. In the event of a Change in Control while a Holder of
an outstanding Option is a member of the Board of Directors, followed by the
involuntary termination of such Holder’s membership on the Board of Directors,
including a failure to re-nominate such Holder for election to the Board of
Directors, for reasons other than a Termination for Cause within the 24-month
period following the date of such Change in Control, such Option shall become
exercisable in full. In the event of a Change in Control during the Restricted
Period applicable to a Stock Award while the associated Awardee is a member of
the Board of Directors, followed by the involuntary termination of such
Awardee’s membership on the Board of Directors, including a failure to
re-nominate such Awardee for election to the Board of Directors, for reasons
other than a Termination for Cause within the 24-month period following the date
of such Change in Control, all of the restrictions, terms and conditions
applicable to the shares of Common Stock granted under such Stock Award shall
terminate, and such shares shall be delivered to the Awardee of such Stock Award
free of such restrictions, terms and conditions. For the purposes of this Plan,
a “Change in Control” shall be deemed to have occurred if:
(a)    individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided that any person becoming a director subsequent to the Effective Date
whose election, or nomination for election by the Company’s stockholders was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be, for purposes of this Plan, considered as though such
person were a member of the Incumbent Board;
(b)    consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own outstanding voting securities representing at least
fifty-one percent (51%) of the combined voting power entitled to vote generally
in the election of directors (“Voting Securities”) of the reorganized, merged or
consolidated company;
(c)    the stockholders of the Company shall approve a liquidation or
dissolution of the Company or a sale of all or substantially all of the stock or
assets of the Company; or
(d)    any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of the Company




--------------------------------------------------------------------------------




or any of its subsidiaries, or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate twenty-five percent (25%) or more of either (i)
the then outstanding shares of Common Stock, or (ii) the Voting Securities of
the Company, in either such case other than solely as a result of acquisitions
of such securities directly from the Company. Without limiting the foregoing, a
person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise has or shares the power to vote, or to
direct the voting of, or to dispose, or to direct the disposition of, Common
Stock or other Voting Securities of the Company shall be deemed the beneficial
owner of such Common Stock or Voting Securities.
Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred for purposes of subparagraph (d) of this Section 6.01
solely as the result of an acquisition of securities by the Company which, by
reducing the number of shares of Common Stock or other Voting Securities of the
Company outstanding, increases (i) the proportionate number of shares of Common
Stock beneficially owned by any person to twenty-five percent (25%) or more of
the shares of Common Stock then outstanding or (ii) the proportionate voting
power represented by the Voting Securities of the Company beneficially owned by
any person to twenty-five percent (25%) or more of the combined voting power of
all then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities of the Company (other than a result of a stock split, stock dividend
or similar transaction), then a Change in Control of the Company shall be deemed
to have occurred for purposes of subparagraph (d) of this Section 6.01.
6.02    Termination of the Plan. The Board of Directors shall have the right and
power to terminate this Plan at any time. If not sooner terminated by such
action of the Board of Directors, the Plan shall terminate at the close of
business on March 31, 2025. No Option or Stock Award shall be granted under the
Plan after its termination. Except as otherwise provided in Section 6.05 hereof,
after the termination of the Plan an Option or Stock Award that has been granted
prior to such termination shall remain in effect in accordance with the
provisions of the agreement evidencing such Option or Stock Award.
6.03    Amendment of the Plan. Subject to the limitations set forth in this
Section 6.03, the Board of Directors may at any time and from time to time
amend, modify or suspend the Plan. No such amendment, modification or suspension
shall (a) adversely affect an Option or Stock Award theretofore granted to any
Holder or Awardee, or deprive any Holder or Awardee of any shares of Common
Stock he or she has acquired or may acquire under such an Option or Stock Award,
without his or her written consent, or (b) be made without the approval of the
stockholders of the Company if such amendment, modification or suspension would
(i) expand the types of grants or awards that may be made under the Plan, (ii)
increase the total number of shares of Common Stock that may be granted under
the Plan or decrease the exercise price of Options granted or to be granted
under the Plan (other than as provided in Section 5.02 hereof), (iii) materially
expand the class of persons eligible to be granted Options or Stock Awards under
the Plan, (iv) materially increase the benefits accruing to Holders or Awardees
under the Plan, (v) extend the term of the Plan or the exercise period
applicable to an Option, or (vi) constitute a material revision of the Plan
requiring stockholder approval under the New York Stock Exchange Corporate
Governance Listing Standards or applicable law.
6.04    Treatment of Proceeds. Proceeds from the sales of Common Stock pursuant
to the exercise of Options shall constitute general funds of the Company.




--------------------------------------------------------------------------------




6.05    Effectiveness. This Plan shall become effective as of the close of
business on March 31, 2015 provided that the Plan is approved by the
stockholders of the Company at their 2015 regular meeting to be held on
April 28, 2015. If the Plan is not so approved by the stockholders of the
Company, the Plan will terminate and any Options and Stock Awards granted
hereunder will be null and void.
6.06    Electronic Notice. Any provision of this Plan or an agreement evidencing
an Option or Stock Award to the contrary notwithstanding, any provision in this
Plan or in an agreement evidencing the grant of an Option or Stock Award setting
forth a requirement for delivery of a written notice, agreement, consent,
acknowledgment, or other documentation in writing, including a written
signature, may be satisfied by electronic delivery of such notice, agreement,
consent, acknowledgment, or other documentation, in a manner that the Board of
Directors has prescribed or that is otherwise acceptable to the Board of
Directors, provided that evidence of the intended recipient’s receipt of the
electronic delivery is available to the Board of Directors and that such
delivery is not prohibited by applicable laws and regulations.
6.07    Internal Revenue Code Section 409A. The compensation payable by the
Company to or with respect to a Holder or an Awardee pursuant to this Plan is
intended to be compensation that is not subject to the tax imposed by Section
409A of the Internal Revenue Code of 1986, as amended, and the Plan and the
agreements evidencing the Options and Stock Awards shall be administered and
construed to the fullest extent possible to reflect and implement such intent;
provided, however, that any provision of this Plan or an agreement to the
contrary notwithstanding, the Company and its Affiliates and their respective
directors, officers, employees and agents do not guarantee any particular tax
treatment with respect to the compensation payable pursuant to the Plan or an
agreement, and shall not be responsible or liable for any such treatment.
IN WITNESS WHEREOF, the undersigned has executed this Plan on this 30th day of
April, 2015.




 
 
NOBLE ENERGY, INC.


 
 
By:
/s/ Andrea Lee Robison
 
 
 
Andrea Lee Robison
 
 
 
Senior Vice President







